 


109 HRES 230 IH: To express the sense of the House of Representatives that the Federal Communications Commission should reconsider and revise rules governing broadband over power line systems based on a comprehensive evaluation of the interference potential of those systems to public safety services and other licensed radio services.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 230 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Ross submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
To express the sense of the House of Representatives that the Federal Communications Commission should reconsider and revise rules governing broadband over power line systems based on a comprehensive evaluation of the interference potential of those systems to public safety services and other licensed radio services. 
 
Whereas comprehensive studies and actual measurements to date undertaken by the National Telecommunications Information Administration have determined that broadband over power line creates a high risk of radio wave interference, and that harmful interference to public safety mobile radio receivers can be expected at distances of 75 meters from the power line where broadband over power line is in operation, and at distances of up to 460 meters from fixed stations, such as VHF police or fire dispatch communications facilities; 
Whereas that same National Telecommunications Information Administration study determined that broadband over power line interference to aeronautical and airline travel communications could be expected at distances up to 40 kilometers from the center of the broadband over power line system, and that interference to outer marker beacons for airline instrument landing systems could be expected at great distances as well; 
Whereas the VHF low band (30-50 megahertz) is used by many public safety agencies, including emergency medical services, fire, and law enforcement as well as public safety support services;
Whereas in 13 States that band is used for State police operations, of which 9 States (California, Connecticut, Florida, Illinois, Indiana, Mississippi, Missouri, Nebraska, North Carolina, South Carolina, Tennessee, West Virginia, and Wyoming) utilize that band as their primary radio band;
Whereas a result of that use the Association of Public Safety Officials, Inc., and the National Public Safety Telecommunications Council, urged that action in the broadband over power line docket at FCC be withheld for at least 12 months, pending a conclusive determination of the radio waves interference potential of broadband over power line to public safety and radio systems below 80 megahertz; 
Whereas comments filed in the FCC proceeding by the Missouri State Highway Patrol, which uses a statewide radio system with over 1400 users in the VHF low band, stated that the overall effect of broadband over power line implementation will be a potentially significant increase in interference to the mission of critical public safety communications; and 
Whereas the FCC has struggled for years to resolve widespread instances of harmful interference to the 800 megahertz communications of our heroic first responders, and should not have proceeded with introduction of a technology which appears to have substantial potential to cause destructive interference to police, fire, emergency medical services, and other public safety radio systems, operating below 80 megahertz, VHF low band without first conducting a comprehensive evaluation thereof: Now, therefore, be it 
 
that it is the sense of the House of Representatives that— 
(1)the FCC should reconsider and review the rules adopted pursuant to its October 28, 2004, action in the broadband over power line proceeding, which could disrupt public safety radio systems; 
(2)the FCC should conduct a full and complete radio wave interference analysis involving field studies and broadband over power line test demonstration systems, to determine the actual, measured effect of broadband over power line on public safety systems, and a comprehensive interference analysis, with the participation of public safety agencies and organizations, and other interested parties; and 
(3)the FCC should allow extensive public review and comment on this study, and the results of the study, and a summary of the public comment thereon should be published before broadband over power line systems are deployed pursuant to rules finally adopted in the FCC’s ET Docket No. 04-37. 
 
